Citation Nr: 0709757	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-25 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for T-cell non-Hodgkin's 
lymphoma.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision.  

The veteran offered testimony at a hearing before a Decision 
Review Officer (DRO) at the RO in May 2004.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings referable to the diagnosis of T-cell non-Hodgkin's 
lymphoma in service or for many years thereafter.  

3.  The currently demonstrated non-Hodgkin's lymphoma is not 
shown to have been due to chemical exposure or other event or 
incident of the veteran's period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by non-Hodgkin's lymphoma 
is not due to disease or injury that was incurred in or 
aggravated by military service: nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309(a) (2006).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In August 2006, after the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the file was 
forwarded to the Board for appellate review.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The August 2006 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency including records from the military, VA Medical 
Centers (including private facilities where V authorized 
treatment), or the Social Security Administration.  

The letter also advised that VA must make reasonable efforts 
to get relevant records not held by any Federal Agency, 
including from State or local governments, private doctors 
and hospitals, or current or former employers.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

The August 2006 letter advised the veteran "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the August 2006 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in the August 
2006 letter.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran was afforded a hearing and offered testimony 
before a DRO in May 2004.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for T-cell non-Hodgkin's lymphoma.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran was diagnosed in May 2000 with T-cell non-
Hodgkin's lymphoma.  The veteran submitted a May 2004 
statement from his private physician at Coastal Cancer Center 
that stated that the physician had been treating the 
veteran's T cell lymphoma involving the veteran's mediastium.  

The Board finds in this case that the veteran does have a 
current disability manifested by T-cell non-Hodgkin's 
lymphoma.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This is the 
essence of the third part of the Hickson analysis.  

The veteran asserts that his T-Cell non-Hodgkin's lymphoma is 
a result of working with chemicals during his military 
service at Andrews Air Force Base, Myrtle Beach Air Force 
Base and Homestead Air Force Base.  

The veteran testified at his hearing in May 2004 that, during 
his military duty, he was exposed to cancer-causing agents or 
carcinogens.  He reported being exposed to benzene, 
herbicides and pesticides.  

The veteran further testified that his job was to take the 
gun in and out of the F-100 fighter aircraft and to soak the 
gun barrels and gun parts in solvents.  The veteran had to 
clean and inspect the parts for damage and then to reassemble 
and reinstall the guns back into the aircraft.  The veteran 
also noted that chlordane was used around the hangers and the 
buildings.  

The veteran's medical records are silent for complaints or 
findings of T-cell non-Hodgkin's lymphoma during service or 
during the year after the veteran's discharge from service.  

Absent affirmative evidence to the contrary, certain 
diseases, such as non-Hodgkin's lymphoma, shall be service-
connected if they become manifest in a radiation-exposed 
veteran.  38 U.S.C. 1112(c)(2); 38 C.F.R. 3.309(d):  

The term radiation-exposed veteran means a veteran, who while 
serving on active duty, participated in a radiation-risk 
activity, such as on site participation in a test involving 
the atmospheric detonation of a nuclear device.  

More recent exposure could have occurred before January 1, 
1974, on Amchitka Island, Alaska, in conjunction with 
underground nuclear tests or before February 1, 1992, on the 
grounds of a gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, or the area identified as K25 at 
Oak Ridge, Tennessee.  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and it 
is contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  

Generally, dose information may be obtained from the 
Department of Defense or from the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained or service medical records.  All such records 
will be forwarded to the VA Under Secretary for Health, who 
will be responsible for preparation of a dose estimate, to 
the extent feasible, based on available methodologies.  

In this case, the record does not show, and the veteran does 
not assert, that he was exposed to radiation during military 
service.  The veteran was assigned to Andrews Air Force Base, 
Myrtle Beach Air Force Base and Homestead Air Force Base as a 
weapons mechanic.  The veteran's service records are silent 
on any exposure to radiation, and the veteran's claim rests 
on exposure to chemicals in service rather than exposure to 
radiation in service.  

The Board accordingly finds that presumptive service 
connection for non-Hodgkin's lymphoma as a result of 
radiogenic exposure is not appropriate in this case.  

As noted hereinbelow, the file contains several medical 
opinions regarding the possibility of a connection between 
exposure to chemicals in service and the veteran's T-cell 
non-Hodgkin's lymphoma.  

The veteran submitted a May 2004 statement from his private 
physician at Coastal Cancer Center.  The physician stated 
that, through the course of conversation with the veteran, it 
appeared that the veteran was exposed to several different 
chemicals over the years, including benzine and chlordane.  

The physician opined that it was not unlikely that either one 
of those two agents could potentially be a contributing 
factor to the development of the veteran's malignant 
lymphoma.  

In June 2006 the RO sent the veteran's claims file for review 
by a physician at a VA Medical Center.  The VA physician 
reviewed the claims file but did not examine the veteran.  

After careful review of the claims file, the VA physician 
stated that he had been provided with a list of possible 
diseases that might be caused by various chemicals from 
Vietnam and other parts of the world, but had not received 
any information concerning any chemical exposure or diseases 
caused by chemical exposure from anyone stationed at Myrtle 
Beach Air Force Base.  

The physician stated that, if and when that occurred, he 
would be happy to entertain any applications for disability 
service connections based on those exposures. 

The VA physician opined, based on his review of the articles 
the veteran submitted as well all the information available, 
that there was no evidence presented of any  problems with 
chemical exposure leading to disease to those stationed at 
Myrtle Beach Air Force Base.  

The physician opined that, since there was no indication from 
the Veterans Administration headquarters in Washington. D.C. 
concerning any problems at Myrtle Beach due to exposure to 
chemicals particularly causing non-Hodgkin's lymphoma, it is 
more likely than not that the veteran's non-Hodgkin's 
lymphoma was not caused by any chemical exposure at Myrtle 
Beach Air Force Base.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  

The Board finds that the private physician's opinion is too 
speculative to establish a plausible claim since medical 
opinions expressed in speculative language ["could have 
caused", etc.] do not provide the degree of certainty 
required for medical nexus evidence.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998).  

The private physician opined that "it [was] not unlikely 
that either one of those two agents could potentially be a 
contributing factor."  That opinion adopted a speculative 
tone and suggested that there "may" be a relationship or that 
there is a "possibility" of a relationship and that opinion 
is too speculative and inconclusive in nature and as such 
cannot support a claim for service connection.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

The Board notes in regard to the private physician's opinion 
that a medical opinion based on speculation, without 
supporting clinical evidence, does not provide the required 
degree of medical certainty and would be of no probative 
value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. 
Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).

In contrast to the statement of the private physician, the VA 
physician's opinion is supported by detailed rationale.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  

Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

The Board notes that, while the VA physician did not examine 
the veteran, his opinion is supported by detailed reasoning 
and on review of the entire file, to include service medical 
records, VA and private treatment records, and the evidence 
submitted by the veteran.  The Board accordingly finds that 
the opinion of the VA physician is the most probative medical 
opinion regarding the question of nexus.  

The Board notes that veteran submitted an article from the 
January 2003 Sun News stating that Myrtle Beach Air Force 
Base had ground and water contamination due to 
trichloroethylene (TCE), which could cause kidney damage, 
liver damage or cancer, particularly if the water was drunk 
over several years.  He also submitted toxicity profiles 
showing that exposure to chlordane, benzene, 2,4 
Dinitrotoluene, and Selenium (a chemical associated with 
cleaning solvents) might be associated with an increased risk 
for non-Hodgkin's lymphoma or other cancers.  

A medical article or treatise can provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon subjective facts rather than 
unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999).  

In this case, the VA physician specifically reviewed the 
articles submitted by the veteran and found that they do not 
support plausible causality.  The Board accordingly finds 
that the articles submitted by the veteran are not probative 
evidence of causation for this veteran's disability.  

Finally, the Board notes that the arguments of the veteran, 
to include his testimony and his statements to the Board, are 
those of a medical layperson.  A layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is 
not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998).

Given these facts, the Board finds that service connection 
for T-cell non-Hodgkin's lymphoma must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for T-cell non-Hodgkin's lymphoma is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


